DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

March 30, 2011

FROM:

Cindy Mann
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Makena

CMCS would like to bring to the States attention the FDA news release dated March 30, 2011
concerning the status of compounded hydroxyprogesterone caproate- please see
http://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm249025.htm . FDA has
announced that it does not intend to take enforcement action against pharmacies that compound
hydroxyprogesterone caproate based on a valid prescription for an individually identified patient
unless the compounded products are unsafe, of substandard quality, or are not being
compounded in accordance with appropriate standards for compounding sterile products.
Therefore, we would like States to be aware that they can choose to pay for the
extemporaneously compounded hydroxyprogesterone caproate as an active pharmaceutical
ingredient (API) and this can be covered under the “medical supplies, equipment and appliances
suitable for use in the home” portion of home health. Because we do not require States to list all
of the items they cover under this section in the Medicaid State plan, States can cover
hydroxyprogesterone caproate under their current State plan and do not need to submit a State
plan amendment to provide for such coverage.
If you have any questions please send them to the Medicaid Drug Policy email box at
RxDRUGPolicy@cms.hhs.gov.
I hope you will find this information helpful. Thank you for your continued commitment to
Medicaid and CHIP.

